                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KALVIN BISHOP
                                                         CIVIL ACTION NO. 19-1461
                        Petitioner,
             v.
 THOMAS MCGINLEY, et al.,
                        Respondents.

                                             ORDER

       AND NOW, this 14th day of July 2021, upon careful and independent consideration of

the Petition for Writ of Habeas Corpus, and all related filings; and after review of the Report and

Recommendation of United States Magistrate Judge Linda K. Caracappa and the objections

thereto; and for the reasons stated in the accompanying memorandum opinion, it is hereby

ORDERED that:

       1. Petitioner’s objections are OVERRULED;

       2. The Report and Recommendation [Doc. No. 22] is APPROVED and ADOPTED as

           set forth in the accompanying memorandum opinion;

       3. Petitioner’s “Petition for Stay of Obeyance” [Doc. No. 27] is DENIED;

       4. Petitioner’s motion “requesting order for psych records” [Doc. No. 38] is DENIED.

       It is so ORDERED.
                                                     BY THE COURT:

                                                      /s/ Cynthia M. Rufe

                                                     CYNTHIA M. RUFE, J.
